                                         Case 4:19-cv-07467-PJH Document 64 Filed 10/29/20 Page 1 of 11




                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                               NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      LINDA CHESLOW, et al.,
                                                                                       Case No. 19-cv-07467-PJH
                                  8                   Plaintiffs,

                                  9             v.                                     ORDER DENYING MOTION TO
                                                                                       ALTER OR AMEND JUDGMENT
                                  10     GHIRARDELLI CHOCOLATE
                                         COMPANY,                                      Re: Dkt. No. 54
                                  11
                                                      Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is plaintiffs’ motion to alter or amend judgment pursuant to

                                  15   Federal Rule of Civil Procedure 59(e). The matter is fully briefed and suitable for

                                  16   decision without oral argument. Having read the parties’ papers and carefully considered

                                  17   their arguments and the relevant legal authority, and good cause appearing, the court

                                  18   hereby rules as follows.

                                  19                                        BACKGROUND

                                  20          On September 19, 2019, plaintiffs Linda Cheslow and Steven Prescott (“plaintiffs”)

                                  21   filed a complaint in Sonoma County Superior Court, which defendant Ghirardelli

                                  22   Chocolate Co. (“Ghirardelli” or “defendant”) removed to federal court on November 13,

                                  23   2019. Dkt. 1. The complaint asserted three causes of action: (1) violation of California

                                  24   Unfair Competition Law Business & Professions Code § 17200 et seq.; (2) False and

                                  25   Misleading Advertising in violation of Business & Professions Code § 17500 et seq.; and

                                  26   (3) violation of California Consumer Legal Remedies Act, Civil Code § 1750 et seq. Dkt.

                                  27   1-1.

                                  28          On April 8, 2020, this court granted defendant’s first motion to dismiss and
                                            Case 4:19-cv-07467-PJH Document 64 Filed 10/29/20 Page 2 of 11




                                  1    dismissed the complaint with leave to amend. See Dkt. 34. On April 29, 2020, plaintiffs

                                  2    filed their First Amended Complaint (“FAC”) alleging the same three causes of action as

                                  3    the original complaint. Dkt. 36. On July 17, 2020, the court granted defendant’s second

                                  4    motion to dismiss the FAC, dismissed the FAC with prejudice, (Dkt. 52), and entered

                                  5    judgment on behalf of defendant, (Dkt. 53). Plaintiffs now seek to alter or amend the

                                  6    court’s judgment. Dkt. 54. They have also filed a notice of appeal. Dkt. 55.

                                  7            The court’s April 8th order contains a more thorough discussion of the factual

                                  8    background of this case. Dkt. 34 at 2–4. For purposes of this order, plaintiffs seek to

                                  9    certify a class action of all persons who purchased Ghirardelli’s “Premium Baking Chips

                                  10   Classic White Chips” (the “product”) in the United States or, alternatively, in California.

                                  11   FAC ¶¶ 1, 62.

                                  12                                           DISCUSSION
Northern District of California
 United States District Court




                                  13   A.      Legal Standard

                                  14           Rule 59(e) of the Federal Rules of Civil Procedure permits a party to seek an order

                                  15   altering or amending a judgment. Rule 59(e) does not describe the conditions under

                                  16   which a court should reconsider a prior decision, but under Ninth Circuit authority, it is

                                  17   appropriate to alter or amend a judgment under Rule 59(e) if “(1) the district court is

                                  18   presented with newly discovered evidence, (2) the district court committed clear error or

                                  19   made an initial decision that was manifestly unjust, or (3) there is an intervening change

                                  20   in controlling law.” United Nat. Ins. Co. v. Spectrum Worldwide, Inc., 555 F.3d 772, 780

                                  21   (9th Cir. 2009) (quoting Zimmerman v. City of Oakland, 255 F.3d 734, 740 (9th Cir.

                                  22   2001)).

                                  23           “Since specific grounds for a motion to amend or alter are not listed in the rule, the

                                  24   district court enjoys considerable discretion in granting or denying the motion. However,

                                  25   reconsideration of a judgment after its entry is an extraordinary remedy which should be

                                  26   used sparingly.” McDowell v. Calderon, 197 F.3d 1253, 1255 n.1 (9th Cir. 1999) (per

                                  27   curiam) (quoting 11 Charles Alan Wright et al., Fed. Practice & Proc., § 2810.1 (2d ed.

                                  28   1995)).
                                                                                      2
                                            Case 4:19-cv-07467-PJH Document 64 Filed 10/29/20 Page 3 of 11




                                  1    B.      Analysis

                                  2            Plaintiffs argue that the Ninth Circuit’s opinion in Moore v. Mars Petcare US, Inc.,

                                  3    966 F.3d 1007 (9th Cir. 2020), requires the court to alter or amend its judgment because

                                  4    Moore represents new controlling authority issued after judgment that demonstrates the

                                  5    court’s dismissal was in error. Mtn. at 2. Plaintiffs also contend that, independent of

                                  6    Moore, the court committed clear error by conducting a Daubert hearing concerning

                                  7    plaintiffs’ consumer survey and then discrediting the survey without actual briefing and

                                  8    discovery. Id.

                                  9            At the outset, the court notes that the primary basis for plaintiffs’ Rule 59(e) motion

                                  10   is that Moore represents a change in controlling law. Indeed, in their reply brief, plaintiffs

                                  11   contend that Moore changes Ninth Circuit law. Reply at 2. That contention is inaccurate.

                                  12   As the Ninth Circuit noted, federal courts sitting in diversity apply state law, here
Northern District of California
 United States District Court




                                  13   California law. Moore, 966 F.3d at 1016 (citing Hinojos v. Kohl’s Corp., 718 F.3d 1098,

                                  14   1103 (9th Cir. 2013)). In this case, the controlling laws are California’s Unfair

                                  15   Competition Law, False Advertising Law, and Consumer Legal Remedies Act and none

                                  16   of those laws have changed. While in some cases the Ninth Circuit’s interpretation of

                                  17   statutory law may represent a change in controlling law, Moore cites prior federal and

                                  18   California appellate decisions and then applies those well-established precedents to the

                                  19   particular facts of the case. Indeed, Moore explains that “[s]everal themes emerge from

                                  20   cases evaluating the potential to mislead under the reasonable consumer test,” id. at

                                  21   1017, and then proceeds to evaluate the facts “under [those] guidelines,” id. at 1018.

                                  22   Thus, Moore represents an application of long-standing precedent rather than a change

                                  23   in controlling law necessary to grant a Rule 59(e) motion.

                                  24           However, Rule 59(e) also permits a court to alter or amend a judgment based on

                                  25   clear error and it is plausible that Ninth Circuit authority could demonstrate that the

                                  26   court’s application of California law to the facts of this case was clear error. Accordingly,

                                  27   the court proceeds to consider the merits of plaintiffs’ motion.

                                  28           Moore involved false advertising claims against defendant pet food manufacturers
                                                                                      3
                                          Case 4:19-cv-07467-PJH Document 64 Filed 10/29/20 Page 4 of 11




                                  1    that sold prescription pet food in packaging labeled “Prescription Diet,” among other

                                  2    similar labels. 966 F.3d at 1013. In September 2012, the U.S. Food & Drug

                                  3    Administration (“FDA”) published a draft compliance policy guidance, finalized in 2016,

                                  4    that proposed a set of nine factors it would consider in determining whether to initiate an

                                  5    enforcement action against pet food products labeled as intended for use in the

                                  6    diagnosis, cure, mitigation, treatment or prevention of disease. Id. at 1014. Relying in

                                  7    part on the compliance guidance, the plaintiffs alleged that the defendants

                                  8    misrepresented that the prescription pet food “(1) qualified as some sort of drug or

                                  9    medicine; (2) met a medical requirement for the pet; (3) had been evaluated by the FDA

                                  10   as a drug; (4) had been evaluated by the FDA regarding its intended uses and effects; (5)

                                  11   required a prescription per federal or state law; and (6) warranted a particular premium

                                  12   price.” Id. at 1016.
Northern District of California
 United States District Court




                                  13          On appeal from the district court’s order granting a Rule 12(b)(6) motion to

                                  14   dismiss, the Ninth Circuit reversed, citing three reasons. First, common sense dictated

                                  15   that a product requiring a prescription meant that the product was a medicine that

                                  16   contained a drug or controlled substance, but the plaintiffs alleged there were no drugs or

                                  17   controlled substance in the pet food. Id. at 1018. Second, in relying on an intervening

                                  18   role played by veterinarians who prescribed the food, the district court erred because the

                                  19   defendant manufacturers marketed to consumers, in addition to the veterinarians. Id.

                                  20   The Ninth Circuit reasoned that even though the FDA’s 2016 compliance guidance

                                  21   sanctioned the role of veterinarians in supervising the consumption of pet food, the FDA’s

                                  22   compliance guidance did not signal the FDA’s authorization of the products, nor did it

                                  23   authorize the defendants’ labeling and marketing representations. Id. at 1018–19. Third,

                                  24   the court found persuasive the fact that the defendants violated three of the conditions

                                  25   listed in the FDA’s compliance guidance, even though the guidance was non-binding and

                                  26   no enforcement action had been brought by the FDA. Id. at 1019; see also id. at 1022

                                  27   (Rawlinson, J., dissenting) (discussing non-binding nature of FDA’s compliance

                                  28   guidance).
                                                                                    4
                                             Case 4:19-cv-07467-PJH Document 64 Filed 10/29/20 Page 5 of 11




                                  1             With that summary in mind, the court turns to plaintiffs’ arguments.

                                  2             1.     Whether the Product Brand Name is Misleading

                                  3             Plaintiffs, relying on Moore’s statement that brand names by themselves can be

                                  4    misleading, argue that Ghirardelli’s brand name has a particular meaning to consumers, it

                                  5    is synonymous with chocolate. Mtn. at 5. According to plaintiffs, deceptive brand names

                                  6    like Ghirardelli require “little thought” of consumers and may be misleading where they

                                  7    leave consumers susceptible to purchasing in reliance on the brand name and without

                                  8    investigating the back of the box. Id. Plaintiffs would apply that reasoning here because

                                  9    they purchased “Ghirardelli Classic White Chips” and were surprised to learn that there is

                                  10   no white chocolate at all, even though other baking chips sold by Ghirardelli do contain

                                  11   chocolate. Id.

                                  12            Defendant asserts that Moore does not hold that brand names alone warrant
Northern District of California
 United States District Court




                                  13   denial of a motion to dismiss. Opp. at 6. Rather, only when a brand name plausibly

                                  14   supports a deception claim, can a plaintiff state a claim based on the brand name alone.

                                  15   Id.

                                  16            “[B]rand names by themselves can be misleading in the context of the product

                                  17   being marketed.” Moore, 966 F.3d at 1018 (quoting Brady v. Bayer Corp., 26 Cal. App.

                                  18   5th 1156, 237 Cal. Rptr. 683, 694 (Ct. App. 2018)). “Descriptive brand names require of

                                  19   the consumer ‘little thought,’ which can make consumers susceptible to purchasing

                                  20   because ‘they won’t have the time or interest to read about [the product] on [the] website

                                  21   or the back of the box.’” Id. (alterations in original) (emphasis omitted) (quoting Brady,

                                  22   237 Cal. Rptr. at 694). Moore cited an example from the California Court of Appeal’s

                                  23   decision in Brady where “a product called ‘One a Day’ gummy vitamins, which required

                                  24   two gummies a day for a full dosage, [was] explicitly misleading.” Id. (citing Brady, 237

                                  25   Cal. Rptr. at 696–97). The Moore court applied this principle, reasoning that the brand

                                  26   names “Prescription Diet” or an “Rx” symbol on the packaging were deceptive and

                                  27   misleading because there were no drugs or controlled substances in them. Id.

                                  28            Here, plaintiffs alleged that the brand name “Ghirardelli” as having a particular
                                                                                      5
                                          Case 4:19-cv-07467-PJH Document 64 Filed 10/29/20 Page 6 of 11




                                  1    meaning to consumers, i.e., that it is synonymous with chocolate. FAC ¶ 22. By itself,

                                  2    however, Ghirardelli is not a descriptive brand name in the same way that “One a Day”

                                  3    gummy vitamins or “Prescription Diet” affirmatively communicates something about the

                                  4    product within the brand name itself. Ghirardelli’s product only communicates that it is

                                  5    “Premium Baking Chips” and “Classic White Chips.” FAC ¶ 1. Nowhere does the front

                                  6    panel of the product affirmatively communicate that it is chocolate. Indeed, Ghirardelli

                                  7    removed references to “chocolate” from its logo to settle similar litigation involving the

                                  8    company’s white chip products. See Miller v. Ghirardelli Chocolate Co., 912 F. Supp. 2d

                                  9    861, 874 (N.D. Cal. 2012) (denying defendant’s motion to dismiss); Dkt. 14 at 5

                                  10   (describing settlement terms). Therefore, this is not a situation where the brand name, by

                                  11   itself, is misleading.

                                  12          Next, plaintiffs contend that Moore holds that consumer deception is plausible
Northern District of California
 United States District Court




                                  13   where a product lacks an ingredient that the product brand, label, and images suggest it

                                  14   would contain. Mtn. at 5. According to plaintiffs, Moore also overrules the court’s factual

                                  15   finding that it would be unreasonable to draw a specific qualitative message about a

                                  16   product from an image on that product. Id. According to plaintiffs, they purchased the

                                  17   product expecting chocolate and were surprised to learn that there was no white

                                  18   chocolate at all. Id.

                                  19          In Moore, the pet foods affirmatively advertised that they were “prescription pet

                                  20   food” and had brand names such as “‘Prescription Diet’ or an ‘Rx’ symbol on the food

                                  21   packaging.” 966 F.3d at 1018. Moore required two steps to find those affirmative

                                  22   statements misleading. First, the court resorted to the dictionary to determine that the

                                  23   “common sense” definition of “prescription” was one where the prescription “may be

                                  24   considered a medicine that involves a drug or controlled substance.” Id. Second, using

                                  25   its definition of prescription, the court reasoned that the product was misleading because

                                  26   the products did not include a drug or controlled substance and thus failed to meet the

                                  27   definition of prescription. Id.

                                  28          Here, the product contains no affirmative statements about chocolate. The
                                                                                     6
                                          Case 4:19-cv-07467-PJH Document 64 Filed 10/29/20 Page 7 of 11




                                  1    affirmative representations are limited to “classic white chips” and “premium baking

                                  2    chips.” This court previously determined that the definition of the adjective “white” does

                                  3    not define the food, but rather defined the color of the food. Dkt. 34 at 9. In other words,

                                  4    the phrase “white chips” does not imply white chocolate chips. Thus, unlike Moore,

                                  5    defendant’s product does not suggest it would contain chocolate.

                                  6           Nor does Moore say much about what inferences a reasonable consumer can

                                  7    draw from an image on a package. Moore cites Williams, 552 F.3d at 939, as an

                                  8    example of deceptive packaging where “[t]he product [was] called ‘fruit juice snacks’ and

                                  9    the packaging pictures a number of different fruits, potentially suggesting (falsely) that

                                  10   those fruits or their juices are contained in the product.” Here, the image on the front

                                  11   label is of white chips and the product’s name is “classic white chips,” which is exactly

                                  12   what is in the product.
Northern District of California
 United States District Court




                                  13          In sum, plaintiffs’ arguments regarding the product’s label do not demonstrate

                                  14   clear error.

                                  15          2.      Whether the Ingredient List Dispels any Consumer Deception

                                  16          Next, plaintiffs argue that Moore rejects the court’s finding that the product’s

                                  17   ingredient list dispels any consumer deception. Mtn. at 6. According to plaintiffs, if a

                                  18   back label does not confirm the representations made on the front of the product, an

                                  19   ingredient list does not defeat a plaintiff’s claim. Id. Plaintiffs contend that where the

                                  20   front of the product is misleading, consumers are not required to investigate the back

                                  21   label to determine the truth from the fine print of an ingredient list. Id.

                                  22          Defendant counters that Moore recognizes that qualifiers in packaging can

                                  23   ameliorate any tendency of the label to mislead. Opp. at 7. Further, defendant points out

                                  24   that in Moore, the plaintiffs, rather than the defendants, relied on the ingredient lists in

                                  25   their allegations to support their allegations that the ingredients in the prescription pet

                                  26   food did not contain drug ingredients. Id.

                                  27          Moore stated, “qualifiers in packaging, usually on the back of a label or in

                                  28   ingredients lists, ‘can ameliorate any tendency of the label to mislead.’” 966 F.3d at 1017
                                                                                      7
                                          Case 4:19-cv-07467-PJH Document 64 Filed 10/29/20 Page 8 of 11




                                  1    (quoting Brady, 237 Cal. Rptr. 3d at 692). “If, however, ‘a back label ingredients list . . .

                                  2    conflict[s] with, rather than confirm[s], a front label claim,’ the plaintiff’s claim is not

                                  3    defeated.” Id. (alterations in original) (quoting Brady, 237 Cal. Rptr. at 693). The

                                  4    standard articulated in Moore is no different than the standard cited by this court in its first

                                  5    order granting defendant’s motion to dismiss. See Dkt. 34 at 13–14 (citing Williams, 552

                                  6    F.3d at 939–40; Ebner v. Fresh, Inc., 838 F.3d 958 (9th Cir. 2016)); see also Skinner v.

                                  7    Ken’s Foods, 53 Cal. App. 5th 938, 949 (Ct. App. 2020) (citing Brady for proposition that

                                  8    the “ingredient list must confirm the expectations raised on the front, not contradict

                                  9    them”).

                                  10          Plaintiffs assert that Moore holds that ingredient lists cannot cure deceptive front

                                  11   labels. This is true where the back label conflicts with a front label. Here, there is no

                                  12   literal falseness on the product’s front label so this is not a case where the back label
Northern District of California
 United States District Court




                                  13   conflicts with any affirmative statement on the front label. Williams is an example of a

                                  14   conflict between the back label and the front label because in that case, the front label

                                  15   affirmatively stated “fruit juice” next to images of fruit, yet fruit juice was not present on

                                  16   the ingredient list. Williams, 552 F.3d at 939–40. Unlike Williams, there is no statement

                                  17   such as “white chocolate chips” next to a picture of white chips. Without such a conflict,

                                  18   Moore holds that a reasonable consumer can review the product’s ingredient list to dispel

                                  19   or ameliorate any confusion that might be raised by references to white chips and

                                  20   pictures of white chips on the front label.

                                  21          Accordingly, the court did not err in finding that the product’s ingredient list could

                                  22   dispel any potential deception.

                                  23          3.      Whether the Ingredient List Informs Consumers of the Presence or

                                  24                  Absence of White Chocolate

                                  25          Next, plaintiffs argue that even if the court were to ignore Moore and require

                                  26   consumers to view the ingredient list, Ghirardelli has failed to establish what on the

                                  27   ingredient list dispels the deception caused by the front label. Mtn. at 7. The product’s

                                  28   ingredient list could not be instructive because it does not identify the requisite
                                                                                        8
                                          Case 4:19-cv-07467-PJH Document 64 Filed 10/29/20 Page 9 of 11




                                  1    percentages of cacao fat and dairy that the FDA requires in a product in order to be

                                  2    defined as white chocolate. Id. For example, products containing white chocolate are

                                  3    not required to list “white chocolate” as an ingredient and many white chocolate products

                                  4    do not. Id. Thus, it is impossible for a consumer to determine whether a product

                                  5    contains at least 20% cacao fat and at least 3.5% milkfat by reading a product’s

                                  6    ingredient list. Id. at 7–8.

                                  7           “A Rule 59(e) motion may not be used to raise arguments or present evidence for

                                  8    the first time when they could reasonably have been raised earlier in the litigation.” Kona

                                  9    Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (citing 389 Orange St.

                                  10   Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999)). Plaintiffs’ argument concerning

                                  11   whether the ingredient list informs consumers of the presence of white chocolate could

                                  12   have been raised earlier in the litigation and, as plaintiffs note, the argument does not rely
Northern District of California
 United States District Court




                                  13   on Moore. Thus, the court does not consider plaintiffs’ argument advanced for the first

                                  14   time in their Rule 59(e) motion.

                                  15          4.      Whether the Court Erred in Evaluating Plaintiffs’ Consumer Survey

                                  16          Plaintiffs contend that the court inappropriately tested the reliability of their

                                  17   consumer survey at the pleadings stage. Mtn. at 8. This kind of factual inquiry into a

                                  18   party’s evidence is more appropriate for a separately noticed Daubert hearing. Id.

                                  19   According to plaintiffs, survey evidence at the pleading stage is a useful tool in

                                  20   determining the plausibility of plaintiffs’ claims. Id.

                                  21          Defendant responds that because the allegations about the survey and the survey

                                  22   itself were attached to complaint, they were, therefore fair game in assessing the legal

                                  23   sufficiency of the survey-related allegations. Opp. at 8–9. Defendant asserts that the

                                  24   court correctly decided that the consumer survey did not help plaintiffs state a claim

                                  25   because plaintiffs failed to identify anything false or misleading about Ghirardelli’s

                                  26   labeling or advertising in the first place. Id. at 9.

                                  27          In its prior order granting defendant’s second motion to dismiss, the court

                                  28   accepted as true the allegations concerning plaintiffs’ consumer survey. Dkt. 52 at 10.
                                                                                       9
                                         Case 4:19-cv-07467-PJH Document 64 Filed 10/29/20 Page 10 of 11




                                  1    Even accepting the truth of the survey, the court followed the guidance of Becerra v. Dr.

                                  2    Pepper/Seven Up, Inc., 945 F.3d 1225 (9th Cir. 2019), in evaluating the persuasive effect

                                  3    of a consumer survey alleged as part of a consumer false advertising complaint. The

                                  4    Becerra court determined that, as applied to the facts of that case, the consumer survey

                                  5    could not salvage the plaintiff’s claim. 945 F.3d at 1231. Similar to Becerra, the court

                                  6    found plaintiffs’ consumer survey unpersuasive because the court had already

                                  7    determined that plaintiffs failed to state a claim and the survey could not salvage

                                  8    plaintiffs’ claims. Dkt. 52 at 10.

                                  9           Becerra made no mention of the need for a Daubert hearing when assessing

                                  10   whether a consumer survey alleges facts sufficient to plausibly state a claim. This was

                                  11   the case even when the court quibbled with the survey’s methodology stating, “it [was]

                                  12   difficult to tell what questions the survey asked to reach its conclusions.” Becerra, 945
Northern District of California
 United States District Court




                                  13   F.3d at 1231. More importantly, the court determined that the survey did not address a

                                  14   reasonable consumer’s understanding. Id. (“The survey does not address this

                                  15   understanding or the equally reasonable understanding that consuming low-calorie

                                  16   products will impact one’s weight only to the extent that weight loss relies on consuming

                                  17   fewer calories overall.”). In other words, what a survey fails to address is relevant for

                                  18   purposes of evaluating whether a complaint plausibly states a claim for relief. This court

                                  19   followed a similar path: it assumed the truth of the survey’s allegations and found that the

                                  20   survey did not address the ingredient list and could not, on its own, transform an

                                  21   unreasonable understanding into a reasonable one. Dkt. 52 at 10–11.

                                  22          Accordingly, the court did not err in finding plaintiffs’ consumer survey persuasive

                                  23   in evaluating plaintiffs’ claims.

                                  24          5.      Other Supplemental Authority

                                  25          Both parties have filed supplemental opinions that they contend are relevant to the

                                  26   present motion. On August 26, 2020, plaintiffs filed a notice of recent decision, citing a

                                  27   California Court of Appeal decision, Skinner v. Ken’s Foods, 53 Cal. App. 5th 938. Dkt.

                                  28   58. On September 11, 2020, defendant filed a notice of recent decision citing two
                                                                                    10
                                         Case 4:19-cv-07467-PJH Document 64 Filed 10/29/20 Page 11 of 11




                                  1    opinions issued by the San Bernardino County Superior Court. Dkt. 62. Plaintiffs object

                                  2    to this supplemental authority for several reasons. Dkt. 63.

                                  3           Civil Local Rule 7-3(d)(2) permits counsel to bring to the court’s attention a

                                  4    relevant judicial opinion published after the date the opposition or reply was filed but

                                  5    before the noticed hearing date. No argument is permitted with the statement of recent

                                  6    decision.

                                  7           Plaintiffs’ supplemental authority was filed before their own reply brief and contains

                                  8    argument. It therefore contravenes Local Rule 7-3(d)(2) and will not be considered

                                  9    except to the extent that plaintiffs reference the case in their reply brief. Defendant’s

                                  10   supplemental authority was filed after its opposition brief but before the noticed hearing

                                  11   date on this motion. Plaintiffs’ objection does not contest whether the notice complied

                                  12   with the Civil Local Rules and instead offers substantive arguments why the opinions are
Northern District of California
 United States District Court




                                  13   distinguishable or inapplicable. Therefore, the court OVERRULES plaintiffs’ objection.

                                  14   That said, the court agrees with plaintiffs that a state trial court decision is not binding

                                  15   authority on this court and the opinions do not impact the court’s ruling.

                                  16                                           CONCLUSION

                                  17          In sum, reconsideration of a judgment after its entry is an extraordinary remedy

                                  18   which should be used sparingly. McDowell, 197 F.3d at 1255 n.1. This is not a case

                                  19   meriting such an extraordinary remedy. For the reasons stated, plaintiffs’ motion to alter

                                  20   or amend the judgment is DENIED.

                                  21          IT IS SO ORDERED.

                                  22   Dated: October 29, 2020

                                  23                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  24                                                 United States District Judge
                                  25

                                  26

                                  27

                                  28
                                                                                      11
